Citation Nr: 1145930	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  00-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for a post-operative appendectomy intestinal obstruction with gangrenous small bowel (intestinal disability), rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D. W.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1976 to February 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 1999 decision, by the Department of Veterans Affairs (VA) in Montgomery, Alabama, Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the present appeal.  The January 1999 determination denied a disability evaluation in excess of 10 percent for the Veteran's intestinal disability.  He filed a timely notice of disagreement with this determination and timely perfected appellate review, in an April 2000 Appeal to Board of Veterans Appeals (VA Form 9), placing the matter in appellate status and conferring jurisdiction upon the Board.  Although a subsequent June 2000 rating action granted an increased 30 percent disability evaluation for the intestinal disability for the entire period under review this is not the maximum disability evaluation available under the relevant Diagnostic Code; therefore, this action failed to remove the pending claim from appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the January 1999 rating action is the proper rating action on appeal.  

On his April 2000 VA Form 9, the Veteran requested a Board hearing at his local RO related to his present claim; however, this request was properly withdrawn before the aforementioned hearing was held.  See 38 C.F.R. §§ 20.703, 20.704 (2011); see also VA Form 21-4138, Jan. 18, 2001.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In his February 2008 VA Form 9, the Veteran states that his intestinal disability has worsened since his most recent April 2006 VA examination.  As such, VA is required to afford him contemporaneous VA examination, to assess the current nature, extent and severity of the disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his intestinal disability claim.  

In addition, the record suggests the Veteran likely receives regular treatment for his intestinal condition.  However, relevant VA treatment records dated since February 2009 have not been associated with the claims folder.  Further, no private treatment records dated after April 2000 have been made of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  For this reason, the Board has no discretion and must remand the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his intestinal disability symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any knee and left hip treatment(s), since April 2000, to include the private Northeast Alabama Regional Medical Center.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's intestinal condition, dated since February 2009.  Any negative response should be in writing, and associated with the claims folder.

4.  After associating all outstanding records with the claims folder, the RO shall schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his intestinal disability.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

Then, the examiner should state whether the Veteran's intestinal disability results in:

(I) definite interference with absorption and nutrition, manifested by impairment of heath objectively supported by examination findings including definite weight loss;

(II) marked interference with absorption and nutrition, manifested by severe impairment of heath objectively supported by examination finding including material weight loss;

(III) partial obstruction manifested by delayed motility of barium meal and less frequent episodes of pain;

(IV) definite obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, which have manifested following severe peritonitis, ruptured appendix perforated ulcer or operation with drainage;

Additionally, the examiner should clearly note all other manifestations of the Veteran's intestinal disability, providing sufficient detail as to convey the nature, extent and severity of the condition(s).  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (A) the Veteran's account of in-service symptomatology; (B) the March 2000 VA hospital discharge summary; (C) the December 2008 VA initial nutrition assessment; (D) the December 2008 VA surgery consult; and (E) any other medical evidence deemed pertinent.

All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

5.  The RO must then readjudicate the matter on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

